DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (figures 2A-2C and 3B and claims 1, 2 and 7-11) in the reply filed on 4 March 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “a resilient, flexible ring-shaped plug portion shaped to correspond with the groove and having a thickness at least equal to the groove width for sealing against the inner wall and outer wall of the groove”. Defining the size of the claimed invention by the object holding the claimed invention, without positively reciting the object, renders the claim indefinite since it 
Regarding claim 7, the applicant states “wherein the thickness of the plug portion is greater than the groove width to provide an interference fit therebetween”. Defining the size of the claimed invention by the object holding the claimed invention, without positively reciting the object, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Regarding claim 8, the applicant states “the flange width of the outer flange portion is greater than a distance between the first and third walls to provide an interference fit therebetween”. Defining the size of the claimed invention by the object holding the claimed invention, without positively reciting the object, renders the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan (US 5,967,363).

Regarding claim 2, Allan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Allan teaches the resilient ring further comprises an outer flange portion (figure 6, reference 40) having a flange width (figure 6, reference 40 would inherently have a width) and extending radially outwards from the plug portion (figure 6, reference 40: the flange 40 extends radially outward from the plug 46) and capable of being configured to seal against at least the third wall of the groove (figure 8: Furthermore, this limitation is treated as intended use. See above).
Regarding claim 7, Allan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Allan teaches the thickness of the plug portion is capable of being greater than the groove 
Regarding claim 8, Allan teaches all of the claim limitations of claim 2, as shown above. Furthermore, Allan teaches the flange width of the outer flange portion is capable of being greater than a distance between the first and third walls to provide an interference fit therebetween (figure 6 and 8, reference 40: Furthermore, this limitation is treated as intended use. See above).
Regarding claim 9, Allan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Allan teaches an upper face (figure 8, top of reference 38) of the groove protector is capable configured to sit substantially flush with at least the inner lip of the paint can (figure 6 and 8, reference 38: Furthermore, this limitation is treated as intended use. See above).
Regarding claim 10, Allan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Allan teaches the groove protector is made of an elastomeric material that is capable of being resistant to bonding with paint (figure 8, reference 46 and column 5, lines 26: Resilient plastic material is an elastomeric material. The limitations “being resistant to bonding with paint has been treated as an intended use recitation. This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Allan is capable of performing the recited function).

Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 4,969,570).
Regarding claim 1, Harvey teaches a paint can groove protector (figures 1-4, reference 10 and column 1, lines 6-9) capable of mitigating accumulation of paint and debris in a lid-receiving groove of a 
Regarding claim 2, Harvey teaches all of the claim limitations of claim 1, as shown above. Furthermore, Harvey teaches the resilient ring further comprises an outer flange portion (figure 3, reference 24) having a flange width (figure 3, reference 24 would inherently have a width) and extending radially outwards from the plug portion (figure 3, reference 24: the flange 24 extends radially outward from the plug 20) and capable of being configured to seal against at least the third wall of the groove (figure 1: Furthermore, this limitation is treated as intended use. See above).
Regarding claim 7, Harvey teaches all of the claim limitations of claim 1, as shown above. Furthermore, Harvey teaches the thickness of the plug portion is capable of being greater than the groove width to provide an interference fit therebetween (figure 3 and 4, reference 20: Furthermore, this limitation is treated as intended use. See above).

Regarding claim 9, Harvey teaches all of the claim limitations of claim 1, as shown above. Furthermore, Harvey teaches an upper face (figure 1, reference 12) of the groove protector is capable configured to sit substantially flush with at least the inner lip of the paint can (figure 1, reference 12: Furthermore, this limitation is treated as intended use. See above).
Regarding claim 10, Harvey teaches all of the claim limitations of claim 1, as shown above. Furthermore, Harvey teaches the groove protector is made of an elastomeric material that is capable of being resistant to bonding with paint (figure 1-4, reference 20 and column 5, lines 7-14: Resilient plastic material is an elastomeric material. The limitations “being resistant to bonding with paint has been treated as an intended use recitation. This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Harvey is capable of performing the recited function).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Allan (US 5,967,363), as applied to claim 10 above, and further in view of Chapin (US 8,708,188).
Regarding claim 11, Allan teaches all of the claim limitations of claim 10, as shown above. 
Allan discloses the claimed invention except for the groove protector made of silicone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the groove protector made of silicone in order to cheaply fill the groove. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allan does not explicitly teach the groove protector made of silicone. However, Chapin does teach the groove protector made of silicone (figure 4, reference 300 and column 21, reference 5-6).
It would have been obvious to one of ordinary skill at the time of filing to modify the groove protector of Allan to be made of silicone, as disclosed by Chapin, because have the groove protector made of silicone is cheaper to manufacture and easily to assemble.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 4,969,570), as applied to claim 10 above, and further in view of Chapin (US 8,708,188).

Harvey discloses the claimed invention except for the groove protector made of silicone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the groove protector made of silicone in order to cheaply fill the groove. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Harvey does not explicitly teach the groove protector made of silicone. However, Chapin does teach the groove protector made of silicone (figure 4, reference 300 and column 21, reference 5-6).
It would have been obvious to one of ordinary skill at the time of filing to modify the groove protector of Harvey to be made of silicone, as disclosed by Chapin, because have the groove protector made of silicone is cheaper to manufacture and easily to assemble.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dedoes (US 5,335,806) discloses a groove protector with a plug portion.
Pylant (US 3,945,527) discloses a groove protector with a plug portion.
Price (US 3,693,829) discloses a groove protector with a plug portion.
Burt (US 3,469,735) discloses a groove protector with a plug portion.
Weinstein (US 2,812,886) discloses a groove protector with a plug portion.
Henke (US 2,722,347) discloses a groove protector with a plug portion.
Paxton (US 2,660,333) discloses a groove protector with a plug portion.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER A PAGAN/Examiner, Art Unit 3735